Citation Nr: 1040920	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss and tinnitus.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge sitting in St. 
Petersburg, Florida.  A transcript of the hearing has been 
associated with the claims folder.  

The Board also notes that, during the Board hearing, the 
Veteran's claims were characterized as involving whether new and 
material evidence had been submitted sufficient to reopen the 
claims.  The Board observes, however, that a review of the claims 
folder shows that the RO has consistently characterized the 
Veteran's claims as entitlement to service connection.  The 
misunderstanding, however, appears to have derived from the 
Veteran's November 2007 written statement, in which he said that 
he wished to reopen his previously-denied claims.  As noted 
above, however, the rating decision that originally denied the 
claims was dated December 2006.  The Veteran's timely Notice of 
Disagreement was received in January 2007, followed by the 
issuance of a Statement of the Case in April 2007.  Thus, the 
Veteran's November 2007 request to reconsider his claims should 
have been characterized by the RO as a substantive appeal.  

The Board has considered the recent case of Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009), wherein the United 
States Court of Appeals for Veterans Claims ("Court") found 38 
U.S.C.A. § 7105 was not intended to foreclose the Board's 
exercise of jurisdiction over a matter in which a substantive 
appeal was untimely.  In this case, however, while the Veteran's 
substantive appeal was timely filed, the language in the document 
was incorrectly interpreted as a request to reopen his 
previously-denied claims.  Thus, despite any characterization of 
the claims on appeal, the Board will consider these as claims of 
entitlement to service connection.  


FINDINGS OF FACT

1.  The probative evidence of record establishes that the 
Veteran's current bilateral hearing loss is not causally related 
to a disease, injury or event in service.

2.  The probative evidence of record establishes that the 
Veteran's current tinnitus is not causally related to a disease, 
injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hearing loss disability was 
neither incurred in, nor aggravated by active service, and 
sensorineural hearing loss did not manifest within one year of 
service separation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.304(b), 3.307, 3.309(a), 3.385 (2010).

2.  The Veteran's current tinnitus was neither incurred in, nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated July 2006, the Veteran was informed of the 
types of evidence needed in order to substantiate his claims of 
entitlement to service connection, as well as the division of 
responsibility between the appellant and VA for obtaining the 
required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  
The Board notes that the July 2006 letter also afforded the 
Veteran appropriate notice per Dingess/Hartman, supra.


      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records and a VA audiology evaluation dated December 
2006.  Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
referenced any outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims that have not already 
been associated with the claims folder.

The December 2006 examination report shows that the examiner 
reviewed the complete claims folder, elicited from the Veteran 
his history of service and post-service hearing loss complaints, 
symptoms and noise exposure, and provided clinical findings 
detailing the results of his evaluation.  He further provided a 
complete rationale for his conclusion that the Veteran's current 
bilateral hearing loss and tinnitus are not the result of active 
duty service.  For these reasons, the Board concludes that the 
examination report in this case is adequate upon which to base a 
decision.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the 
nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran asserts that his current bilateral hearing loss and 
tinnitus are the result of acoustic trauma during active duty 
service.  Specifically, he claims that, as a light vehicle driver 
in Vietnam, he was frequently exposed to the noise of various 
weapons, including 105mm howitzers used in air mobile 
(helicopter) and light infantry operations.  Although he does not 
specifically state that he engaged in combat, he claims that he 
was in close range to combat weapons without the benefit of 
hearing protection and, thus, sustained permanent tinnitus and 
hearing loss.  See Board hearing transcript, April 2010.

As an initial matter, the Board notes that the Veteran's service 
treatment records are negative for any complaints of, treatment 
for, of diagnosis of a hearing loss disorder or tinnitus.  On his 
May 1968 pre-induction report of medical history, the Veteran 
said that he had never experienced hearing loss or any other 
problems with his ears.  During the May 1968 pre-induction 
audiology evaluation, puretone thresholds were measured as 
follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
5
15
15
15

The results show that the criteria for hearing loss as described 
under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold 
did not reach a level of 40 decibels or greater for any of the 
frequencies, or 26 decibels or greater for at least three 
frequencies.

Similarly, on his May 1970 service separation examination report, 
puretone thresholds were measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
--
0
LEFT
5
5
10
--
0

Again, the results show that the criteria for hearing loss for VA 
purposes were not met for either ear, as the auditory threshold 
did not reach a level of 40 decibels or greater for any of the 
frequencies, or 26 decibels or greater for at least three 
frequencies.  

In addition, his DD-214 shows that his military occupational 
specialty was a light vehicle driver, and then a heavy vehicle 
driver beginning in December 1969.  However, while he was awarded 
the Vietnam Service and the Vietnam Campaign Medals, there is no 
evidence that he was awarded any decorations, medals, badges, 
citations, etc. that would indicate his participation in combat.  
As such, acoustic trauma is not conceded.

Review of the Veteran's post-service treatment records reveals 
that he did not seek treatment for a hearing loss disorder until 
January 2006, when he was seen by clinical audiologist, Dawn 
Dion.  At that time, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
35
55
50
LEFT
25
30
55
60
65

His speech recognition ability test indicated a score of 92 
percent in the right ear, and 76 percent in the left ear.  The 
results revealed that the criteria for hearing loss for VA 
purposes were met for both the right and left ears.  The examiner 
concluded that the Veteran had asymmetrical sensorineural hearing 
loss, worse on the left.  She further noted that lesion results 
indicated retrocochlear (behind the cochlear) pathology could not 
be ruled out.  She did not opine, however, on the cause or 
etiology of the Veteran's bilateral hearing loss or tinnitus.

In December 2006, the Veteran was afforded a VA audiology 
examination pursuant to his claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  He told the 
VA examiner that he had been experiencing difficulty hearing 
people when they are not directly facing him for the past 10 
years.  He also said he had been experiencing tinnitus or ringing 
in his ears about twice a month for the past 10 years.  He told 
the examiner that he had been involved in combat, but denied 
occupational or recreational noise exposure.  During the 
evaluation, audiological puretone thresholds were measured as 
follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
30
55
60
LEFT
25
25
55
65
65

The Veteran's speech recognition ability using the Maryland CNC 
test was 84 percent on the right and 60 percent on the left.  The 
examination results showed that the criteria for hearing loss as 
described under 38 C.F.R. §3.385 were met for both the right and 
left ears.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss, mild to moderately severe, and 
bilateral tinnitus.  As to whether either the Veteran's bilateral 
hearing loss or tinnitus was caused by or is otherwise related to 
his active military service, the examiner opined that it is less 
likely than not that his bilateral hearing loss is the result of 
military noise exposure.  In this regard, he stated that his 
opinion was based on the Veteran's audiometric records, which 
indicated normal hearing about one month prior to service 
separation.  He further opined that it is less likely than not 
that the Veteran's tinnitus is the result of military noise 
exposure.  He stated that this was based on the fact that the 
Veteran's reported date of onset of tinnitus (i.e., 1996) did not 
coincide with his dates of military service.  

During the April 2010 hearing before the Board, the Veteran said 
that part of his job in Vietnam as a light vehicle driver was to 
go out in the field, where he spent seven days assisting in the 
building of the LZ (landing zone) 411.  He said that, during that 
time, other soldiers were shooting the 105mm howitzers all day 
and all night to ward off attacks.  He further stated that he was 
assigned to the motor pool, where he drove a jeep mounted with a 
50 caliber weapon while escorting convoys.  In addition, he said 
that, although he began experiencing tinnitus immediately after 
returning from his work in the field, he did not notice a hearing 
loss problem until five or six months after service, when his 
wife told him that he could not hear well.  However, he admitted 
that he did not immediately seek medical help because "it didn't 
dawn on me."  Board hearing transcript, April 2010.

Based on a review of the complete claims folder, the Board 
concludes that the preponderance of the evidence of record is 
against granting the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

With regard to the Veteran's claim of service connection for 
bilateral hearing loss, the Board has considered whether service 
connection is warranted either on a direct or presumptive basis 
for such disease.  However, even though the Veteran has reported 
the onset of hearing difficulty in service, there are no 
audiometric readings suggesting that sensorineural hearing loss 
had manifested to a compensable degree either during service or 
within one year of service separation.  Thus, service connection 
on a presumptive basis for sensorineural hearing loss is not 
warranted.

With regard to granting service connection on a direct basis, the 
Board notes that whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In this case, as noted above, the VA examiner's December 2006 
opinion that the Veteran's bilateral hearing loss and tinnitus 
were not related to acoustic trauma during service was based on a 
thorough review of the Veteran's service treatment reports, which 
were found to be negative for evidence of a hearing loss during 
active duty service.  The examiner specifically noted that the 
Veteran's May 1970 audiometric testing results showed that his 
hearing was within normal limits.  Moreover, he said that the 
Veteran's claims during the examination of having first 
experiencing a hearing loss and tinnitus only 10 years before did 
not coincide with his period of military service between June 
1968 and June 1970.  Accordingly, the examiner opined that, while 
the Veteran currently had bilateral hearing loss and tinnitus, it 
was less likely than not that either condition was related to 
service.  

The Board agrees, and assigns great weight to the VA examiner's 
opinion because the examiner not only considered the audiometric 
findings both at service enlistment and separation, but also 
considered and accepted the Veteran's report of having not 
experienced a problem with his hearing until approximately 1996.

In this regard, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, although the Veteran now claims 
that he has experienced chronic tinnitus ever since service and 
bilateral hearing loss since approximately five months after 
service separation, he did not seek treatment for a hearing loss 
disorder until 2006, over 35 years after active military service.  
The amount of time that passed between service and the first 
documented treatment or complaint of record of hearing loss 
problems is evidence that weighs against the Veteran's claim.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions regarding the onset and 
symptomatology of his bilateral hearing loss disorder and 
tinnitus.  As the Court has held, the Veteran is certainly 
competent, as a lay person, to report that which he experiences 
with his senses, such as hearing difficulties.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's 
statements are entitled to some probative weight.  

However, although the Veteran is competent to report his 
symptoms, he is not necessarily competent to attribute those 
symptoms to a specific underlying disease or injury, such as 
alleged acoustic trauma during service.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, medical 
evidence is required to establish "a nexus between the 
continuous symptomatology and the current claimed condition"), 
vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In this case, even if the Board were to concede that the Veteran 
experienced acoustic trauma during his military service in 
Vietnam, a competent VA examiner concluded, after reviewing the 
complete evidence of record and speaking with the Veteran 
regarding his experiences and symptoms, that his current 
bilateral hearing loss and tinnitus were not related to service, 
to include as a result of acoustic trauma.  The Board finds that 
this opinion is the most probative evidence of record as to the 
relationship between the Veteran's current disabilities and 
service, and ultimately outweighs the Veteran's reports of a 
continuity of symptomatology since service.  

Accordingly, the Board concludes that the preponderance of the 
evidence does not support the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the "benefit-of-the-doubt" rule 
enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate 
balance of evidence, that rule is not applicable in this case.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


